PARKS, Judge,
Concurring in Part and Dissenting in Part:
I cannot condone remarks by the prosecutor in his closing argument. The remarks certainly could have influenced the jury, and I would modify the sentences of appellants Rollins and Carter.
I was particularly offended by remarks comparing appellants with Hitler’s armies:
Ladies and gentlemen, in the 1930’s, a dark cloud hovered over the European continent when a great bully that called themselves Nazis, took control of Germany. Later, they imprisoned six million people in prison camps while the rest of the world sat by and did nothing. In 1936, they violated the Treaty by moving troops into the Rhineland while the Allies sat by and did nothing....
[[Image here]]
And the next year [Germany] took Poland while the rest of the world sat by and did nothing. But then the next year, he turned his German Armies in the French and he turned his German Air Force on the British and he even bombed London itself, almost to oblivion. And oh, what a lesson they paid to learn— what a price they paid in blood, sweat, tears and lost lives, to learn that the only way to stop a bully is to confront one. Ladies and gentlemen, Linda Hetzel, when she took the stand, she confronted three bullies in the only way she knew how....
Now, Ladies and gentlemen, after the end of World War II and the Holocaust, many people wondered how people could have sat by while all of this happened and not take any action.
Well, I guess one philosopher summed it up best when he said, “Evil will prevail in this world if enough good people just sit by and do nothing.”
Ladies and gentlemen, that is what the defense would like for you to do, to go back into the jury room and argue about a bunch of little inconsistent technicalities that don’t amount to a hill of beans when compared to the hard facts of this case and then sit back and do nothing.
This Court has condemned similar comments by a prosecutor in the past as being unnecessary and calculated to inflame the jury. Meggett v. State, 599 P.2d 1110, 1114 (Okla.Crim.App.1979) (comparisons to Charles Manson, A1 Capone and Patty Hearst); Ward v. State, 633 P.2d 757, 758-59 (Okla.Crim.App.1981) (reversed when prosecutor compared defendant to Sirhan Sirhan and James Earl Ray).
The prosecutor also equated the robbery and its effect on the victim with the assassination of President Kennedy and the bombing of Pearl Harbor:
... A person remembers more clearly and remembers longer the traumatic experiences.... That is the way human nature works. Now, you might not remember what you were [sic] May 30th, 1983, it really wouldn’t stick out in your minds unless you were reminded of something.... [I]f I asked you what you were doing on a certain day twenty years ago, what you were doing on the 22nd day of November, 1980 — or 1963, you might not be able to remember that. However, if I asked you ... where you were and what you were doing on the afternoon that you learned about the tragic death of John F. Kennedy, November 22nd, 1963, I’m sure that many of you would be able to recall the time and how you learned of it and who you learned it from and where you were.... And even some dates stand out in our minds when things happen. ... I’m sure you remember learning of the terrible military defeat we suffered at the hands of the Japanese empire after their sneak attack. You may even have recalled President Roosevelt on the radio telling the country as he declared war, that De*200cember 7th, 1941, that it would be a day that would live an eternity.
Ladies and gentlemen, I submit to you that to Linda Hetzel, March 30,1983, and to Darla Pittman, March 30th, 1983, is a day that will live in infamy. It will be a day that stands out and they will remember for the rest of their lives because this is one of those most terrible and tragic experiences that has ever happened to them. Linda Hetzel told you that she remembers that face and she’ll never forget it. She has nightmares about that face. She’ll never forget it. I pray to God that someday she will be able to forget that face but at this time, that hasn’t happened.
This Court has held that it is error to make remarks inflaming the jurors and aimed at the vindication of community outrage. Franks v. State, 636 P.2d 361, 366 (Okla.Crim.App.1981); Jones v. State, 610 P.2d 818, 820 (Okla.Crim.App.1980). It is also error to evoke sympathy for the victim. Tobler v. State, 688 P.2d 350, 354 (Okla.Crim.App.1984).
It is true that the prosecutor’s comments here went largely unchallenged. However, as the Ward Court said, “in cases such as the present one where nearly the whole closing argument is fraught with error, the proceedings take on a fundamental unfairness which this Court cannot condone.” Ward, 633 P.2d at 759. But I do not think the remarks warrant reversal here due to the other evidence presented. Consequently, I would modify appellant Rollins' sentence to twenty (20) years. On the same basis, I would modify appellant Carter’s sentence to five (5) years.